Citation Nr: 1436938	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-13 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE


Entitlement to service connection for orthostatic proteinuria.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from September 18, 1959 to November 19, 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In June 2010, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the Veteran's claims file. 

In October 2011, the Board issued a decision which, in pertinent part, denied the Veteran's claim for entitlement to service connection for orthostatic proteinuria.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In February 2014, the Court granted a Unilateral Motion for Remand filed by the appellee that vacated the Board's October 2011 decision and remanded the case to the Board for compliance with the Unilateral Motion.  The matter is once again before the Board.

The Veteran's VBMS and Virtual VA files have been reviewed in conjunction with this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

The basis of the Appellee's Unilateral Motion for Remand arose out of a remedial plan submitted by VA to the United States Court of Appeals for the Federal Circuit (Federal Circuit) in order to resolve a matter that was pending before that Court.  See Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 710 F.3d 1328 (Fed. Cir. 2013) (describing and approving VA's plan).  The matter relates to section 3.103(c)(s) of title 38, Code of Federal Regulations, regarding the duty of the Veterans Law Judge at Board hearings to fully explain the issues on appeal and suggest the submission of evidence advantageous to the claimant which may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this regard, in 2011, VA issued a rule stating that the provisions of 38 C.F.R. § 3.103 did not apply to hearings before the Board.  However, this rule was later repealed on the basis that it was procedurally invalid; hence, the remedial plan.  

Accordingly, by letter dated in June 2014, the Board informed the appellant that the Court had vacated the October 2011 adverse decision for the reasons outlined above and provided him with the opportunity to request a new Board hearing and/or a new decision from the Board.  The Board also informed him that a May 2011 Board decision that denied his claim of entitlement to service connection for a respiratory disorder, to include emphysema and hypoxia, may also have applied the 2011 invalidated rule.  In July 2014, the appellant informed the Board that he wished to appear at a new Board hearing held at the RO.    

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the appropriate RO.  Provide him reasonable advance notice of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



